

113 HR 3702 IH: Refinery Regulatory Reduction Act of 2013
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3702IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo delay the effective date of certain rules of the Environmental Protection Agency until a report is submitted and a law is enacted setting the rule’s effective date.1.Short titleThis Act may be cited as the Refinery Regulatory Reduction Act of 2013.2.Delay in effective date of certain EPA rules(a)In generalA rule described in subsection (b) shall not take effect until—(1)a report on the rule is submitted in accordance with subsection (c); and(2)a law is enacted setting the rule’s effective date.(b)Covered rulesSubsection (a) applies to a rule of the Environmental Protection Agency that is finalized on or after the date of enactment of this Act and—(1)requires a reduction in the sulfur content of gasoline;(2)establishes or revises a standard of performance under section 111 of the Clean Air Act (42 U.S.C. 7411) that is applicable to the emission of any air pollutant from a petroleum refinery; or(3)concerns, takes action relating to, or takes into consideration the emission of a greenhouse gas from a petroleum refinery.(c)Report(1)SubmissionUpon finalizing any rule described in subsection (b), the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Agriculture, the Secretary of Commerce, the Secretary of Energy, the Administrator of the Office of Information and Regulatory Affairs, and the Commissioner of the Bureau of Labor Statistics, shall submit a report on the rule to the Congress.(2)ContentsA report required by paragraph (1) shall include each of the following:(A)Estimates of the impacts of the rule on—(i)the global economic competitiveness of businesses and industries in the United States in international markets, particularly focusing on energy-intensive and trade-sensitive industries;(ii)national, State, and regional energy prices;(iii)national, State, and regional fuel prices;(iv)agricultural and food prices; and(v)national, State, and regional employment, including secondary impacts associated with increased energy and fuel prices or facility closures.(B)Estimates of the cumulative costs and benefits of the rule.(C)An assessment of the cumulative impacts of the rule on—(i)consumers;(ii)small businesses;(iii)regional economies, including local and industry-specific labor markets;(iv)agriculture; and(v)oil refinery production.